NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0309n.06

                                           No. 21-6070

                          UNITED STATES COURT OF APPEALS                              FILED
                               FOR THE SIXTH CIRCUIT                             Jul 28, 2022
                                                                            DEBORAH S. HUNT, Clerk

CHRISTINA THARP,                                  )
                                                  )
        Plaintiff-Appellant,
                                                  )        ON APPEAL FROM THE
                                                  )        UNITED STATES DISTRICT
v.
                                                  )        COURT FOR THE WESTERN
                                                  )        DISTRICT OF KENTUCKY
APEL INTERNATIONAL, LLC,
                                                  )
        Defendant-Appellee.                       )
                                                                                    OPINION
                                                  )

Before: NORRIS, SUHRHEINRICH, CLAY, Circuit Judges.

       CLAY, Circuit Judge. Plaintiff Christina Tharp appeals the district court’s grant of

summary judgment in favor of her employer, Defendant Apel International, LLC (“Apel”), on her

state law retaliation claim, Ky. Rev. Stat. Ann. § 344.280(1) (West). Tharp alleges Apel refused

to hire her as a permanent employee in retaliation for reporting to Apel’s human resources director

that she was sexually harassed. For the reasons set forth below, we AFFIRM.

                                        BACKGROUND

                                      Factual Background

       From early September through mid-December of 2019, Plaintiff Christina Tharp was

employed by a staffing company, Adecco USA, Inc. (“Adecco”), and assigned to a 90-day stint as

a temporary worker at Apel. Tharp understood that unless and until Apel converted her from a

temporary employee to a permanent employee, she was not an Apel employee, she would receive

her pay from Adecco, and she was obligated to abide by the policies and procedures of the Adecco

Employee Handbook. In other words, Tharp was not “entitled to any benefits or compensation
No. 21-6070, Tharp v. Apel Int’l, LLC


from any [Apel] benefit plan, policy, or program.” (Commitment Sheet, R. 22-3, Page ID #92.)

Notably, one policy in force at Apel and applicable to permanent employees was an absenteeism

point system. Based on the frequency, duration, and cause of a permanent employee’s absence,

that employee would receive points. Under Apel’s policy, an employee may be subject to

termination after accumulating eight points over a twelve-month period.

       Although Tharp’s assignment to Apel was temporary, Apel had a “policy and practice that

temporary workers assigned to Apel could be considered for hiring as Apel employees after they

had completed at least 90 days.” (Noe Aff., R. 22-6, Page ID ##140–41.) The opportunity to be

converted to a permanent employee was contingent upon Tharp’s performance during her

temporary assignment.

       From the beginning, Tharp caused Apel problems. In her first two months assigned to

Apel, she missed a shift nearly every week. Collectively, Tharp accumulated at least eight

absences in two and a half months. Besides her excessive absenteeism, Apel also suspected Tharp

of using drugs at work. Apel’s Human Resources Manager, Stephanie Noe, “had concerns that

Ms. Tharp may have been abusing substances at work given that she had a purse that she would

never leave in her work locker, she was often leaving her workstation clutching that purse, she was

often in the bathroom with the purse, and she frequently appeared tired and distracted.” (Noe Aff.,

R. 22-5, Page ID #141.) Tharp was also the subject of a “Critical Incident Report.” On November

20, 2019, Tharp’s supervisor alleged Tharp committed a “[k]nowing violation of a reasonable and

uniformly enforced rule.” (Critical Incident Report, R. 22-15, Page ID #163.) Her supervisor

complained that despite having been warned multiple times, Tharp was “constantly seen in the

breakroom . . . taking breaks and lunches at unscheduled times.” (Id.)


                                                2
No. 21-6070, Tharp v. Apel Int’l, LLC


       Considering all these problems, Noe indicated that “[she] had no intention of ever hiring

[Tharp] as an employee due to the number of issues she had throughout that 90-day period. This

became apparent within the first two or three weeks of Ms. Tharp’s assignment.” (Noe Decl., R.

22-6, Page ID #142.)

       On December 2, 2019, Tharp submitted to Noe a complaint alleging another employee had

been sexually harassing her since September 2019. Later that same day, Apel Supervisor Mike

Garnett reported to Noe that he had informed the accused harasser of the complaint against him

and that he resigned immediately. Tharp reported that she never saw the harasser again after she

submitted the complaint. Although the harasser no longer worker for Apel, the company wrapped

up the investigation a few days later after receiving statements from two other employees verifying

that Tharp had been sexually harassed.

       Despite having her sexual harassment complaint resolved, Tharp continued to miss work.

She called in sick to work on December 7 and December 9, 2019. Then, on December 16, 2019,

Tharp again missed work, purportedly due to a back injury. The next morning, Noe emailed

Adecco asking that Tharp be released from her assignment with Apel.             Noe’s reason for

terminating Tharp’s assignment was that Tharp had “7.5 points in a 3 month period and we only

allow 8 in a 12 month period” and that Tharp “called in the past two Mondays.” (Noe Email, R.

22-24, Page ID #188.) By the time Tharp was released from her assignment she had accumulated

at least eleven total absences in less than four months.

                                     Procedural Background

       In February 2020, Tharp filed a single count complaint against Apel in Kentucky state court

alleging that Apel violated the Kentucky Civil Rights Act (“KCRA”) by declining to hire Tharp


                                                 3
No. 21-6070, Tharp v. Apel Int’l, LLC


as a permanent employee after she submitted a sexual harassment complaint against an Apel

employee. See Ky. Rev. Stat. Ann. § 344.280(1) (West). Apel removed the action to federal court

under diversity jurisdiction in accordance with 28 U.S.C. § 1441.1

       Apel moved for summary judgment on Tharp’s claim arguing that she failed to proffer

sufficient evidence to make a prima facie case. Specifically, Apel argued that Tharp’s claim of

sexual harassment was not the cause of her termination. In any event, Apel argued, even if she had

introduced evidence of a causal connection, she failed to demonstrate that Apel’s independent

reason for terminating her was pretextual. The district court granted the motion, agreeing with

Apel that that no dispute as to causation existed. Tharp timely appealed.

                                          DISCUSSION

       This Court reviews summary judgment rulings de novo. Est. of Romain v. City of Grosse

Pointe Farms, 935 F.3d 485, 490 (6th Cir. 2019). Summary judgment is only appropriate where

the movant has shown “there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. Pro. 56(a). A “factual dispute is genuine if it is

based on evidence that a reasonable jury could use to return a verdict for the nonmoving

party.” Est. of Romain, 935 F.3d at 490 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). In evaluating a summary judgment motion, the court is not “to weigh the evidence and

determine the truth of the matter” but rather must “determine whether there is a genuine issue for

trial.” Anderson, 477 U.S. at 249. The court must construe the evidence in the record and all



       1
         “[L]imited liability companies have the citizenship of each partner or member.” V & M
Star, LP v. Centimark Corp., 596 F.3d 354, 356 (6th Cir. 2010) (citation omitted). Complete
diversity exists in this case because Tharp is a citizen of Kentucky and all Apel’s members are
non-Kentucky citizens.

                                                 4
No. 21-6070, Tharp v. Apel Int’l, LLC


inferences to be drawn from it in the light most favorable to the non-movant. Rachells v. Cingular

Wireless Emp. Servs., LLC, 732 F.3d 652, 660 (6th Cir. 2013).

       Section 344.280 of the Kentucky Civil Rights Act (“KCRA”) prohibits two or more people

from conspiring “[t]o retaliate or discriminate in any manner against a person because [she] . . .

has made a charge, filed a complaint, testified, assisted, or participated in any manner in any

investigation[.]” Ky. Rev. Stat. Ann. § 344.280(1) (West). Retaliation claims under the KCRA

are evaluated under the same standards as Title VII retaliation claims. Hamilton v. Gen. Elec. Co.,

556 F.3d 428, 435 (6th Cir. 2009); Brooks v. Lexington-Fayette Urban Cnty. Hous. Auth., 132

S.W.3d 790, 802 (Ky. 2004).

       When a plaintiff’s claim of retaliation is based on circumstantial evidence, the claim is

evaluated using the familiar McDonnell Douglas burden-shifting framework. Abbott v. Crown

Motor Co., 348 F.3d 537, 542 (6th Cir. 2003); see McDonnell Douglas Corp. v. Green, 411 U.S.

792, 801–05 (1973). The burden first falls on the plaintiff to establish a prima facie case of

retaliation by showing that: “(1) . . . she engaged in protected activity, (2) the employer knew of

the exercise of the protected right, (3) an adverse employment action was subsequently taken

against the employee, and (4) there was a causal connection between the protected activity and the

adverse employment action.” Niswander v. Cincinnati Ins. Co., 529 F.3d 714, 720 (6th Cir. 2008).

Once the plaintiff has made out a prima facie case, the burden shifts to the defendant “to produce

evidence of a legitimate, nondiscriminatory reason for its actions.” Id. If the defendant meets this

burden, the plaintiff bears the burden of demonstrating that this legitimate reason is pretextual. Id.

Here, Apel concedes that Tharp can satisfy the first three elements of the prima facie case, and

therefore, the only element of the prima facie case in dispute is causation.


                                                  5
No. 21-6070, Tharp v. Apel Int’l, LLC


       “To show causation, ‘a plaintiff must produce sufficient evidence from which an inference

could be drawn that the adverse action would not have been taken’ in the absence of the protected

conduct.” Weigel v. Baptist Hosp. of E. Tennessee, 302 F.3d 367, 381 (6th Cir. 2002) (quoting

Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000)). In some circumstances, causation

may be inferred solely from the close temporal proximity between the time when an employer

learns of an employee’s protected activity and the time it takes an adverse action against that

employee. Kirilenko-Ison v. Bd. of Educ. of Danville Indep. Sch., 974 F.3d 652, 664 (6th Cir.

2020). “Where an adverse employment action occurs very close in time after an employer learns

of a protected activity, such temporal proximity between the events is significant enough to

constitute evidence of a causal connection for purposes of satisfying a prima facie case of

retaliation.” Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008). “But where

some time elapses between when the employer learns of a protected activity and the subsequent

adverse employment action, the employee must couple temporal proximity with other evidence of

retaliatory conduct to establish causality.” Id.; see also Hamilton, 556 F.3d at 435–36.

       Critically, the Supreme Court has expressed concern that “employees who see the

proverbial writing on the wall that they are about to be fired should not be able to use Title VII

protections to insulate themselves from adverse employment actions that were previously

contemplated.” Montell v. Diversified Clinical Servs., Inc., 757 F.3d 497, 507 (6th Cir. 2014). To

prevent this, we have held that causation is lacking when an employer follows a pre-existing line

of action regardless of the employee’s protected action. Id. (“‘[An employer] proceeding along

lines previously contemplated, though not yet definitively determined, is no evidence whatever of

causality,’ but where an employer deviates from those lines, temporal proximity can certainly be


                                                6
No. 21-6070, Tharp v. Apel Int’l, LLC


evidence of causality.” (quoting Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001) (per

curiam))).

       Because Apel proceeded along previously contemplated lines when it declined to convert

Tharp to a permanent employee, Tharp has failed to proffer sufficient evidence of causation. From

the time Adecco assigned Tharp to Apel until she submitted the sexual harassment complaint—

approximately three months—Tharp missed work on at least eight occasions. Then, when Tharp

would show up to work, her supervisor complained that she took excessive breaks despite being

warned against such conduct. Worse still, Apel was concerned that Tharp was using drugs at the

workplace. But most importantly, Noe testified that “[she] had no intention of ever hiring [Tharp]

as an employee due to the number of issues she had throughout that 90-day period. This became

apparent within the first two or three weeks of Ms. Tharp’s assignment.” (Noe Decl., R. 22-6,

Page ID #142.)

       Considering all this evidence, “the proverbial writing was on the wall” weeks before Tharp

filed her sexual harassment complaint. To rebut the idea that she was not on track to be fired,

Tharp relies primarily on her own self-serving testimony that Noe allegedly said she would begin

the paperwork to convert Tharp to a permanent employee on the same day Tharp submitted her

sexual harassment complaint. We recently acknowledged that “self-serving statements can create

a genuine dispute of material fact to be resolved at trial.” Davis v. Gallagher, 951 F.3d 743, 750

(6th Cir. 2020). However, even if the panel accepts Tharp’s testimony as true—that Noe really

did say she intended to hire Tharp as a permanent employee—Tharp missed work on several

occasions after this alleged conversation.    These post-complaint unexcused absences were

independently sufficient to not convert Tharp to permanent employee status.            See Kuhn


                                                7
No. 21-6070, Tharp v. Apel Int’l, LLC


v. Washtenaw Cnty., 709 F.3d 612, 628 (6th Cir. 2013) (“This court has previously held that ‘an

intervening legitimate reason’ to take an adverse employment action ‘dispels an inference of

retaliation based on temporal proximity.’” (quoting Wasek v. Arrow Energy Servs., Inc., 682 F.3d

463, 472 (6th Cir. 2012))).

       In a final attempt to demonstrate causation, Tharp points to comparators to argue Apel was

not actually proceeding along lines to terminate Tharp prior to her filing of the sexual harassment

complaint. Essentially, her argument is that Tharp’s unexcused absences could not have led Apel

to be on track to terminate her because Apel tolerated excessive absenteeism from other

employees.

       Tharp relies on four comparators to make her argument. However, three of the comparators

were permanent employees unquestionably subject to Apel’s internal policies.              The only

comparator who is even remotely relevant, Shaila Russell, was terminated under similar

circumstances. Russell was a temporary employee who racked up significant attendance points;

but nevertheless, “due to [her] ability to be flexible, supportive and [a] quick learner,” Apel hired

her for a permanent position. (New Employee Eval., R. 23–16, Page ID #314.) Approximately

three weeks later, in light of Russell’s continued attendance issues, Apel decided to terminate her.

Apel’s decision to hire Russell as a permanent employee supports the proposition that Apel would

take a chance on a good employee with attendance problems, but if the attendance problems did

not resolve, the employee would be terminated. That is not Tharp’s situation. Tharp was a bad

employee with attendance problems. She was consistently taking unauthorized breaks, away from

her workstation, and suspected of using drugs.




                                                 8
No. 21-6070, Tharp v. Apel Int’l, LLC


       Without the support of Russell as a comparator, Tharp’s case boils down to only her self-

serving depositional testimony, which, as explained above, is simply not enough for a reasonable

factfinder to conclude that she was not converted to a permanent employee in retaliation for filing

a sexual harassment complaint. Any reasonably juror would see that the writing was on the wall

long before Tharp submitted her complaint to Noe. Accordingly, Tharp’s filing of the sexual

harassment complaint cannot reasonably be said to be the cause of Apel’s decision not to hire her

as a permanent employee.

                                        CONCLUSION

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                9